Citation Nr: 1818877	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left foot disability, to include traumatic arthritis of the tarsometatarsal and navicular-cuneiform joints.


REPRESENTATION

Veteran represented by: Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, Observer


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an April 2017 hearing in front of the undersigned and a transcript is of record.  


FINDING OF FACT

The Veteran's left foot disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran asserts service connection for a left foot disability, currently diagnosed as traumatic arthritis of the tarsometatarsal and navicular-cuneiform joints.  See June 2013 Disability Benefits Questionnaire (DBQ) and associated letter.  

Specifically, the Veteran contends that his left foot disability is from a July 1988 slip incurred on a set of stairs while wearing and carrying heavy equipment.  At the time of the injury, he sought medical treatment and was placed in a left foot cast for approximately four months.  Symptoms of pain onset in-service and have continued since.  See April 2017 Board hearing.     

The Veteran's service records support his contentions of an in-service injury.  A July 1988 emergency care record documents a twisted and sprained left ankle incurred while walking down stairs.  He was treated with a left foot cast for at least several months thereafter.  Approximately 8 months later, records from March 1998 show that the Veteran complained of continued left ankle pain since the injury.  On evaluation, there was left foot tenderness over several ligaments.  X-rays documented soft tissue swelling in the left medial malleolus.  There is no exit examination but a September 1992 Reserve examination reflects that the Veteran's feet were normal on clinical evaluation.   

In a June 2013 DBQ and associated letter, a private podiatrist provided a positive nexus opinion between the Veteran's left foot disability and service.  The podiatrist observed the Veteran's in-service injury and detailed that he sprained/tore all the ligaments across the top of his foot.  He treated the Veteran for left foot traumatic arthritis at least 10 years prior (in approximately 2000).  Based on multiple office evaluations and a review of previous records, he opined that the Veteran's left foot disability is due to his 1988 in-service injury.  The above medical opinion represents competent evidence in support of the claim.  There is no contrary medical opinion.  

While there is no medical evidence indicating any ongoing left foot disability or treatment for approximately 10 years post-service, the Veteran has competently and credibly provided reports of continued left foot pain.  Thus, the Board finds service connection for a left foot disability is warranted.  




ORDER

Entitlement to service connection for a left foot disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


